Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5, 9 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ting (US 9991200) in view of Chattopadhyay (Pub. No.: US 2013/0323930) and further in view of Anderson (Patent No.: US 8921975) and Farmer (Patent No.: US 8766345).
Re claim 1, Ting teaches a substrate, comprising: 

    PNG
    media_image1.png
    511
    772
    media_image1.png
    Greyscale

a conductive pad (104+106) having a top surface and side surfaces;
a first insulator layer ([150+102], Fig. 3, col. 3, lines 27-40 & col. 5, lines 1-10) on the top surface ([TS], Fig. 8 [as shown above]) of the conductive pad and along the side surfaces of the conductive pad (104+106), wherein a trench (702, Fig. 7) is located in the first insulator layer (150+102), the trench (702) exposing a portion of the top surface of the conductive pad (104+106);
a second insulator layer (202, col. 3, lines 33-36) located on a surface of the first insulator layer (150+102), the second insulator layer having a top surface; 
a first conductive element (205, Fig. 11) located in a first portion (right) of the second insulator layer (202) adjacent to the trench, wherein the first conductive element (205, Fig. 11) extends to fill the trench and contacts the portion of the top surface of the conductive pad (104+106) exposed by the trench (702 of Fig. 7); and 
a second conductive (214, Fig. 11) element located in a second portion (middle) of the second insulator layer (202), wherein the second conductive element is located on the surface of the first insulator layer (150+102); and 
a third conductive element (324, Fig. 17) located on a third portion (far left) of the top surface of the second insulator layer (202), wherein the third conductive element (324) does not extend into the second insulator layer.
Ting fails to teach wherein the second conductive element is located directly on the surface of the first insulator layer.
Chattopadhyay teaches wherein the second conductive element (the middle 107, Fig. 1A, ¶ [0030]) is located directly on the surface of the first insulator layer (said titanium nitride material 105, ¶ [0030]).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of enhancing the manufacturing process of the interconnect structure as taught by Chattopadhyay, BACKGROUND. 
Moreover, Ting/Chattopadhyay fail to teach wherein the first conductive element extends laterally over a first portion of the top surface of the second layer, and wherein the second conductive element extends laterally over a second portion of the top surface of the second layer.
Anderson teaches wherein the first conductive element (22B, Fig. 2) extends laterally over a first portion of the top surface of the second layer (20), and wherein the second conductive element (22A) extends laterally over a second portion of the top surface of the second layer (20).	
It would have been obvious to modify Jones to include the above said teaching for the purpose of supporting the interconnection vias because of the lateral ends as taught by Anderson, BACKGROUND.
Finally, Ting/Chattopadhyay/Anderson fail to teach a first insulator layer having a first portion on the top surface of the conductive pad and a second portion along the side surfaces of the conductive pad, the first portion of the first insulator layer continuous with and having a same composition as the second portion of the first insulator layer.

    PNG
    media_image2.png
    562
    843
    media_image2.png
    Greyscale

Farmer teaches a first insulator layer having a first portion ({FPI}, FIG. 7 [as shown above]) on the top surface of the conductive pad (104a) and a second portion [SPI] along the side surfaces of the conductive pad, the first portion of the first insulator layer [FPI] continuous with and having a same composition as the second portion of the first insulator layer [SPI].	
It would have been obvious to modify Jones to include the above said teaching for the purpose of enhancing the manufacturing cost because of using only on insulator layer instead of two taught by Farmer, BACKGROUND.
Re claim 2, in the combination, Ting teaches the substrate of claim 1, wherein a thickness of the first conductive element (205) is greater than a thickness of the second conductive element (214).
Re claim 3, in the combination, Ting teaches the substrate of claim 1, wherein the first insulator layer includes a photo-imageable dielectric material (150, col. 5, lines 11-25).
Re claim 4, in the combination, Ting teaches the substrate of claim 1, wherein a distance (from the top most surface of 205, Fig. 11) that the first conductive element extends away from the surface of the first insulator layer (150) is same as a distance (from the top most surface of 214, Fig. 11) that the second conductive element extends away from the surface of the first insulator layer.
Re claim 5, in the combination, Ting teaches the substrate of claim 1, wherein the surface of the first insulator layer (150) is a first surface (top), wherein a third layer (102/106/104) is located on a second surface (bottom) of the first layer, the second surface being opposite to the first insulator surface, and wherein a surface of the first conductive element (205/203) at a bottom of the trench abuts the third layer.
Re claim 9, in the combination, Ting teaches the substrate of claim 1, wherein the first conductive element is a first trace (205), and wherein the second conductive element is a second trace (214).
Re claim 16, Ting teaches a semiconductor package, comprising: 
a die (“chip scale package structures”, BACKGROUND); and 
a substrate (100) coupled to the die, the substrate comprising: 
a first insulator layer ([150+102], Fig. 3, col. 3, lines 27-40 & col. 5, lines 1-10) on the top surface ([TS], Fig. 8 [as shown above]) of the conductive pad and along the side surfaces of the conductive pad (104+106), wherein a trench (702, Fig. 7) is located in the first insulator layer ((150+102), the trench (702) exposing a portion of the top surface of the conductive pad (104+106);
a second insulator layer (202) located on a surface of the first insulator layer, the second layer insulator having a top surface; 
a first conductive element (205, Fig. 11) located in a first portion of the second insulator layer adjacent to the trench, wherein the first conductive element extends to fill the trench; and contacts the portion of the top surface of the conductive pad (104+106) exposed by the trench (702 of Fig. 7); and
a second conductive element (214) located in a second portion of the second insulator layer (202), wherein the second conductive element is located on the surface of the first insulator layer; and 
a third conductive element (324, Fig. 17) located on a third portion (far left) of the top surface of the second insulator layer (202), wherein the third conductive element (324) does not extend into the second insulator layer.
Ting fails to teach wherein the second conductive element is located directly on the surface of the first insulator layer.
Chattopadhyay teaches wherein the second conductive element (the middle 107, Fig. 1A, ¶ [0030]) is located directly on the surface of the first insulator layer (said titanium nitride material 105, ¶ [0030]).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of enhancing the manufacturing process of the interconnect structure as taught by Chattopadhyay, BACKGROUND. 
Moreover, Ting/Chattopadhyay fail to teach wherein the first conductive element extends laterally over a first portion of the top surface of the second layer, and wherein the second conductive element extends laterally over a second portion of the top surface of the second layer.
Anderson teaches wherein the first conductive element (22B, Fig. 2) extends laterally over a first portion of the top surface of the second layer (20), and wherein the second conductive element (22A) extends laterally over a second portion of the top surface of the second layer (20).
	It would have been obvious to modify Jones to include the above said teaching for the purpose of supporting the interconnection vias because of the lateral ends as taught by Anderson, BACKGROUND.
Finally, Ting/Chattopadhyay/Anderson fail to teach a first insulator layer having a first portion on the top surface of the conductive pad and a second portion along the side surfaces of the conductive pad, the first portion of the first insulator layer continuous with and having a same composition as the second portion of the first insulator layer.

    PNG
    media_image2.png
    562
    843
    media_image2.png
    Greyscale

Farmer teaches a first insulator layer having a first portion ({FPI}, FIG. 7 [as shown above]) on the top surface of the conductive pad (104a) and a second portion [SPI] along the side surfaces of the conductive pad, the first portion of the first insulator layer [FPI] continuous with and having a same composition as the second portion of the first insulator layer [SPI].	
It would have been obvious to modify Jones to include the above said teaching for the purpose of enhancing the manufacturing cost because of using only on insulator layer instead of two taught by Farmer, BACKGROUND.
Re claim 17, Ting teaches the semiconductor package of claim 16, wherein a thickness of the first conductive element (205, Fig. 11) is greater than a thickness of the second conductive element (214).
Re claim 18, Ting teaches the semiconductor package of claim 16, wherein the insulator first layer includes a photo-imageable dielectric material (150).
Re claim 19, Ting teaches the semiconductor package of claim 16, wherein a distance that the first conductive element (top most surface of 205) extends away from the surface of the first insulator layer (150+102) is same as a distance that the second conductive element (from the top most surface of 214, Fig. 11) extends away from the surface of the first insulator layer.
Re claim 20, Ting teaches the semiconductor package of claim 16, wherein the surface of the first insulator layer is a first surface (top surface of 150+102), wherein a third layer (120/104/106) is located on a second surface (bottom) of the first insulator layer, the second surface being opposite to the first surface, and wherein a surface of the first conductive element (205/203) at a bottom of the trench abuts the third layer.
Response to Arguments
Applicant's arguments filed 04/21/2022 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that
“That is, Applicant teaches, and claims in claims 1-9 and 16-20, a substrate including first and second conductive elements in an insulator layer, and a third conductive element located on a top surface of the insulator layer, where the third conductive element does not extend into insulator layer. Applicant does not understand the cited references of record, taken individually or in combination, as disclosing at least these features of Applicant's claims 1-9 and 16-20…”, page 8.

The Examiner respectfully submits that Ting still reads on: a third conductive element (324, Fig. 17) located on a third portion (far left) of the top surface of the second insulator layer (202), wherein the third conductive element (324) does not extend into the second insulator layer.
For the above reasons, it is believed that the rejections should be sustained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONY TRAN/Primary Examiner, Art Unit 2894